Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities: 
Claim 5, line 5, “a film surface on the one side” should be changed to “the film surface on the one side of the film” to provide proper antecedent basis for the claim.
Claim 6, line 2, “the case” should be changed to “the lower case” to provide proper antecedent basis for the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al (US 5,798,734) in view of Openlander (US 6,002,370).
Regarding claims 1 and 6, Ohtsuka discloses in Figures 1-2 and 20, an antenna unit, comprising:
an antenna that includes a conductive antenna pattern (46) and a first ground pattern (36) that functions as ground of the antenna pattern, the antenna transmitting or receiving an electric wave; and
a case (38, 56) that has dielectricity, the case being provided with the antenna, wherein the case includes an upper case (56, see Fig. 20) and a lower case (38), 

the first ground pattern (36) is formed on a wall surface on the opposite side of the inner space portion of the lower case, and is positioned so as to face the antenna pattern.
Ohtsuka does not disclose the upper case forms an inner space portion and has an opening portion formed on a lower side in a lamination direction, the lower case is engaged with the opening portion of the upper case.
Openlander discloses in Figures 2 and 4, the upper case (20, Fig 2 or 62, Fig. 4) forms an inner space portion and has an opening portion formed on a lower side in a lamination direction, the lower case (18, Fig. 2 or 66 Fig. 4) is engaged with the opening portion of the upper case.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the upper case of Ohtsuka with the upper case as taught by Openlander to enhance wireless transmission of the antenna unit. Therefore to employ having the upper case as claimed invention would have been obvious to person skill in the art.
Regarding claim 3, as applied to claim 1, Ohtsuka discloses in Figures 1-2, wherein the antenna includes a sheet-shaped film (40) having dielectricity, and the antenna pattern (46) is formed on a film surface on one side of the film (40) and is provided on the wall surface of the case with the film interposed therebetween.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohtsuka et al (US 5,798,734) in view of Openlander (US 6,002,370) and further in view of Nakahara (JP 05243836).
Regarding claim 5, as applied to claim 3, Ohtsuka discloses in Figures 1-2, further comprising:
a micro stripline (48) that includes a conductive power supply pattern (48), wherein the power supply pattern (48) is formed on a film surface on the one side of the film (40).

Nakahara discloses in Figure 7, a second ground pattern (1) functioning as ground of the power supply pattern (6) and is configured to transmit electric power to the antenna, and the second ground pattern (1) is formed on a film surface on the other side of the film (3) and is positioned so as to face the power supply pattern (5).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the antenna unit of Ohtsuka with the antenna unit having a second ground pattern as taught by Nakahara to provide ground pattern for the power supply pattern and optimize the radiation characteristic for the antenna unit. Therefore to employ having the second ground pattern as claimed invention would have been obvious to person skill in the art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.